DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 03/30/2022.
Claims 1-3, 5-21 are pending.

Response to Amendment

Applicant has amended independent claims 1, 13, 18 and dependent claims 6-8, 14, 19 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claim 4 has been canceled by the Applicant.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Source output node configured to in claims 10, 17.
Target output node configured to claims 10, 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (node : [0058] [0078] fig. 10, 17) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. (US Pub. No. 2020/0021537 A1, hereafter Oliveira) in view of Guim Bernat et al. (US Pub. No. 2019/0158606 A1, hereafter Guim Bernat) and further in view of Yang et al. (US Pub. No. 2019/0043351 A1, hereafter Yang).

Oliveira and Guim Bernat were cited in the last office action.

As per claim 1, Oliveira teaches the invention substantially as claimed including a method performed by at least one computing device ([0001]), comprising: 
receiving, by a cloud service, a query pertaining to at least one data ([0005] obtaining, application request, processing, given data type in cloud resources, edge nodes [0082] fig 9 request 910 Centralized Resource Provisioning and Allocation Manager CRPAM 920 [0024] data requested by different applications [0026] moving data into and outside the cloud [0052] request designed for a given data type [0082] request for data type); 
determining a workload comprising query logic to implement the query ([0005] obtaining, application request, processing, given data type in cloud resources, edge nodes [0053] processing load required for handling request for type t [0082]);
analyzing the workload and workload placement criteria ([0005] processing, requests, allocate resources, virtual nodes, process, cloud resources, edge nodes, data freshness constraint, data type [0023] distributing, workload, meeting the quality requirements [0035] meet the QoS requirement, SLA [0053] processing load, receive/parse/ requests [0082] fig 9 DT: a DF: 100 ms requests 910, processed, CRPAM, decisions, requests, DF requirements are strict [0083] CRPAM, jointly considers, edge/cloud resources); 
creating a workload placement plan based on the analysis ([0082] CRPAM, decides, allocate, VN1 to process requests 910-1 in one edge node 940-1, request 910-2, either cloud/edge due to lower freshness requirement [0084] generating resource allocation and provisioning decision 1080 [0056] planning, next windows allocation/provisioning [0005] [0023] [0035]), wherein the workload placement plan comprises computer-executable logic and wherein creating the workload placement plan comprises selecting between an edge deployment, a cloud deployment ([0082] CRPAM, decides, allocate, VN1 to process requests 910-1 in one edge node 940-1, request 910-2, either cloud/edge, due to lower freshness requirement [0083] edge resources, cloud resources, jointly considers, decide where to place the virtual nodes); 
executing the workload placement plan, wherein executing the workload placement plan comprises creating a deployed workload that provides stream processing of the at least one data stream based on the query logic ([0082] CRPAM, decides, allocate, VN1 to process requests 910-1 in one edge node 940-1, request 910-2, either cloud/edge,  first requests, allocate VN1 edge node, second request, forward, cloud resources VN2 cloud resources [0085] resource allocation and provisioning module, implements the resource allocation and provisioning decision 1080, updates the current state of the resources [0056] planning, next windows allocation/provisioning  [0024] data requested by different applications [0026] moving data into and outside the cloud [0052] request designed for a given data type [0082] request for data type [0085] fig 10 implements resource allocation and provision decision 1080); and 
the deployed workload by analyzing workload performance statistics ([0026] performance of cloud based analytics [0031] meet quality of service requirements i.e. analyzing performance statistics fig 11A parameters, resource allocation [0039] decision window, allocation/provisioning, valid, decision, reviewed, decision window ends [0092] service provided, periodically, each decision window, requests, allocation/provisioning, acceptable response times/ data freshness and spending the least amount of energy fig 11A parameters, resource allocation) and workload migration criteria to migrate at least a portion of the deployed workload ([0035] delay sensitive application, offloading, some of the computation to the edge tier, network overhead, response time, energy), wherein the criteria comprises one or more of: 
edge and cloud communication quality ([0138] distributing workload, edge-cloud framework [0042] pings, among, ECNs, ping size/latency, bits per seconds ); 
edge load or capacity (([0138] distributing workload, edge-cloud framework [0043] CN cloud node, higher capacity, every parameter compared to edge node EN); or 
cloud load or capacity (([0138] distributing workload, edge-cloud framework [0043] CN cloud node, higher capacity, every parameter compared to edge node EN).

Oliveira doesn’t specifically teach data stream, workload placement plan comprises selecting a split deployment on cloud and edge, monitoring the deployed workload by analyzing workload performance statistics, and workload migration criteria to determine whether to migrate at least a portion of the deployed workload from edge to cloud, or from edge to edge and cloud, wherein the workload migration criteria comprises one or more of: edge and cloud communication quality; edge load or capacity; or cloud load or capacity.

Guim Bernat, however, teaches data stream ([0157] multimedia objects [0107] SLA, KPI, data, transferred, latency), monitoring the deployed workload by analyzing workload performance statistics ([0045] tracking, resource allocation, migration data, type of service/resource, resource usage, track resource usage/service deployments, analysis [0047] metadata, SLA/QoS, tracked [0049] track edge computing resources) and workload migration criteria to determine whether to migrate at least a portion of the deployed workload ([0028] migration, services, edge computing nodes, maintain QoS level for resource usage [0038] number of considerations, relevant to resources and service usage, migration [0049] detect migration condition, migrate usage to another edge computing location [0050] identify conditions in which the services will require migration to other computing locations [0082] track QoS platform configuration [0085] selection of service to migrate or not migrate, QoS migration algorithm [0086] performance, KPI [0107] SLA, LPI, data, best transferred/processes /stored), wherein the workload migration criteria comprises one or more of: 
edge and cloud communication quality ([0028] automatic migration, maintain QoS levels for resource usage [0038] migration process, bandwidth, latency requirements [0082] automatic QoS migration [0083] configuration information, cache capacity, memory bandwidth, network QoS, source/target platform [0038] bandwidth, latency requirement); 
edge load or capacity ([0028] automatic migration, maintain QoS levels for resource usage [0038] edge computing node, capabilities [0044] processing/ memory capabilities, bandwidth [0097] usage, reserve the resources, second edge computing apparatus); or 
cloud load or capacity.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous arts (Oliveira [0001] [0003] Guim Bernat [0001]) Oliveira with the teachings of Guim Bernat of transferring and storing data at a given SLA, tracking the QoS platform configurations to select service to migrate based on service/resource usage, QoS levels, network QoS between source and target platform, edge computing node capabilities including processing/memory capability, bandwidth, resource usage to improve efficiency (Oliveira [0003] Guim Bernat [0004]) and allow data stream, monitoring the deployed workload by analyzing workload performance statistics and workload migration criteria to determine whether to migrate at least a portion of the deployed workload, wherein the workload migration criteria comprises one or more of edge and cloud communication quality, edge load or capacity to the method of Oliveira as in the instant invention. 
Oliveira and Guim Bernat, in combination, do not specifically teach workload placement plan comprises selecting a split deployment on cloud and edge, migrating from edge to cloud, or from edge to edge and cloud.
Yang, however, teaches workload placement plan comprises selecting a split deployment on cloud and edge ([0059] fog system, leverage, edge processing, augment performances and capabilities of the cloud using edge resources, processing certain data on edge resources, certain data still sent to the cloud [0210] intelligent placement and aging, data [0049]), migrating from edge to cloud ([0059] edge resources, offload, data, cloud 130 [0049]), or from edge to edge and cloud ([0059] edge processing, certain data at the network edge e.g. using edge resources 110, certain data may still be sent to the cloud, edge processing, complement cloud based processing [0060] collective use of both edge and cloud resources, fog computing [0049]).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous prior art (Oliveira [0001] [0003] Guim Bernat [0001] Yang [0049]) Oliveira and Guim Bernat with the teachings of Yang of placing the data either on the edge resource or cloud resource or edge and cloud resource, edge resources offloading data to the cloud for processing or certain data is processed at the edge while certain data still being sent to the cloud to improve efficiency (Oliveira [0003] Guim Bernat [0004] Yang [0049]) and allow workload placement plan comprises selecting a split deployment on cloud and edge, migrating from edge to cloud, or from edge to edge and cloud to the method of Oliveira and Guim Bernat as in the instant invention.

As per claim 2, Oliveira teaches wherein the deployed workload comprises a split deployment on cloud and edge (fig 9 requests 910 CRPAM 920 edge resources 945 cloud resources 930 [0138] distributing the workload both among the different tiers of the system and horizontally among nodes at the same tier in the edge-cloud framework, fig 1 cloud tier 110 edge tier 130; Yang [0059] [0060] [0049]).  

As per claim 5, Oliveira teaches wherein the workload migration criteria comprises one or more of: 
a workload performance requirement ([0005] data freshness constraint [0082]); 
cost of cloud workload deployment ([0038] target operational cost); or 
 customer constraints ([0005] data freshness constraint [0035] SAL, between customers and service providers [0037] customer requirements).  

As per claim 6, Guim Bernat teaches migrating at least a portion of the deployed workload based on user-defined migration instructions ([0028] QoS management, migration, users [0094] migration, tenant specific).
Yang teaches remaining claim elements of migration of the deployed workload from edge to cloud, or from edge to edge and cloud ([0059] edge resources, offload, data, cloud 130, edge processing, certain data at the network edge e.g. using edge resources 110, certain data may still be sent to the cloud, edge processing, complement cloud based processing [0060] collective use of both edge and cloud resources, fog computing [0049]).


As per claim 7, Oliveira teaches  determining, based on the analysis of the workload performance statistics and the workload migration criteria, that at least a portion of the deployed workload qualifies to be migrated ([0026] performance of cloud based analytics [0031] meet quality of service requirements i.e. analyzing performance statistics fig 11A parameters, resource allocation [0039] decision window, allocation/provisioning, valid, decision, reviewed, decision window ends [0092] periodically, each decision window, requests, allocation/provisioning, acceptable response times/ data freshness and spending the least amount of energy fig 11A parameters, resource allocation, Guim Bernat: fig 5 560).  
Yang teaches remaining claim elements of migration of the workload from edge to cloud, from edge to edge and cloud ([0059] edge resources, offload, data, cloud 130, edge processing, certain data at the network edge e.g. using edge resources 110, certain data may still be sent to the cloud, edge processing, complement cloud based processing [0060] collective use of both edge and cloud resources, fog computing [0049]).

As per claim 8, Oliveira teaches  creating a workload plan ([0082] CRPAM, decides, allocate, VN1 to process requests 910-1 in one edge node 940-1, request 910-2, either cloud/edge due to lower freshness requirement [0084] generating resource allocation and provisioning decision 1080 [0056] planning, next windows allocation/provisioning), wherein the workload migration plan comprises computer-executable logic and wherein creating the workload plan comprises selecting at least a portion of the deployed workload to from at least one source to at least one target ([0082] CRPAM, decides, allocate, VN1 to process requests 910-1 in one edge node 940-1, request 910-2, either cloud/edge due to lower freshness requirement [0084] generating resource allocation and provisioning decision 1080 [0056] planning, next windows allocation/provisioning) 
	executing the workload migration plan ([0085] resource allocation and provisioning module, implements the resource allocation and provisioning decision 1080).  
Guim Bernat teaches remaining claim elements of workload migration ([0028] migration, services, edge computing nodes, maintain QoS level for resource usage [0038] [0050] [0085] [0086]).
Yang teaches remaining claim elements of wherein migration comprising at least one of the following:
edge to cloud, or edge to edge and cloud ([0059] edge resources, offload, data, cloud 130, edge processing, certain data at the network edge e.g. using edge resources 110, certain data may still be sent to the cloud, edge processing, complement cloud based processing [0060] collective use of both edge and cloud resources, fog computing [0049]).


As per claim 12, Oliveira teaches the at least one data comprising personally identifiable information (PII) ([0088] collected data, privacy issues, person, health monitoring data), wherein the workload placement plan splits deployment of the query logic between the cloud and edge ([0082] CRPAM, decides, allocate, VN1 to process requests 910-1 in one edge node 940-1, request 910-2, either cloud/edge due to lower freshness requirement [0056] CRPAM, planning, window’s allocations), restricting processing of the PII to the edge based on the workload placement criteria comprising a customer constraint for PII handling ([0090] monitoring, stroke risk, blood pressure, body temperature, edge processing, response time, data freshness threshold [0091] place, virtual nodes that compute these metrics, on, edge nodes).
Guim Bernat teaches remaining claim elements of data stream processing ([0157] multimedia objects [0107] SLA, KPI, data, transferred, latency).


Claims 3, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira  in view of Guim Bernat, and further in view of Yang as applied to above claims, and further in view of Chen (US Pub. No. 2016/0359940 A1, hereafter Chen).
Chen was cited in the previous office action.

As per claim 3, Oliveira teaches the creating the deployed workload that provides the processing of the at least one data ([0082] fig 9, first requests, allocate VN1 edge node, second request, forward, cloud resources VN2 cloud resources [0085] resource allocation and provisioning module, implements the resource allocation and provisioning decision 1080 [0056] planning, next windows allocation/provisioning).  
Oliveira, Guim Bernat and Yang, in combination, do not specifically teach stream processing of the at least one data stream comprises pull-based, once-only processing using anchors that describe points in the at least one data stream.
Chen teaches remaining claim elements of stream processing of the data stream with pull-based, once-only processing using anchors that describe points in the at least one data stream ([0004] stream processing, data stream, anchors, anchor describes a point in the output stream of the node [0005] stream processing, pull-based, guarantees once and only once processing).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous (Chen [0003]) arts Oliveira, Guim Bernat and Yang with the teachings of Chen of stream based processing with pull-based guaranteeing once and only once processing using anchors to improve efficiency (Chen [abstract]) and allow stream processing of the at least one data stream comprises pull-based, once-only processing using anchors that describe points in the at least one data stream to the method of Oliveira, Guim Bernat and Yang as in the instant invention. 

As per claim 9,  Chen teaches wherein executing the workload migration plan comprises:
 stopping at least one source query logic node affected by the workload migration plan ([0006] upstream node, unavailable, failure [0007] failure, any outage);
checkpointing the at least one source query logic node to create a snapshot of a state of the at least one source query logic node ([0054] checkpoint, provide, snapshot, data, data stream, identifies, the state of data); 
creating at least one target query logic node with a configuration and connections matching a configuration and connections of the at least one source query logic node ([0006] recovery, node, performing streaming computation, restarted, resume its computations);
providing the at least one target query logic node with the state of the at least one source query logic node from the checkpoint ([0006] node, restated, resume computations from the point at which it failed); and 
starting the at least one target query logic node ([0006] resume computations). 


As per claim 10, Chen teaches the at least one source query logic node comprising a source upstream node and a source output node configured to pull data from the source upstream node ([0006] up-stream nodes to pull data fig 1 output node 124 [0029] output stream/output node) and the at least one target query logic node comprising a target upstream node and a target output node configured to pull data from the target upstream node([0006] up-stream, unavailable, node restarted, upon recovery, down-stream node, resume pulling data from the upstream node  [0029] output stream/node after recovery [0007] failure, any outage, input stream), wherein the providing of the at least one target query logic node with the state of the at least one source query logic node from the checkpoint ([0006] node, restated, resume computations from the point at which it failed) comprises: 
assigning an anchor for the source output node as an anchor of the target output node ([0006] downstream, use, anchors of the upstream node, pull data); 
providing, by the target output node, the anchor to the target upstream node ([0006] the down-stream node only needs to read its own state upon recovery and resume pulling data from the up-stream node using its last-used anchor); and 
providing a state of the source upstream node to the target upstream node by using the anchor provided by the target output node to access the checkpoint ([0006] needs to resume its computations from the point at which it was failed).  

As per claim 11, Oliveira teaches migration ([0039] decision window, allocation/provisioning, valid, decision, reviewed, decision window ends [0092] periodically, each decision window, requests, allocation/provisioning, acceptable response times/ data freshness and spending the least amount of energy).
Chen teaches remaining claim elements of pulling data, by the target output node, from the target upstream node, that was not pulled by the source output node from the source upstream node to provide once-only processing of the at least one data stream before and after migration ([0006] download stream nodes, pull data, If an up-stream node is unavailable e.g. failures, etc., the anchor supplied by the down-stream node after the restart can tell the down-stream node precisely which events the down-stream node has not yet processed).  


Claims 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Guim Bernat, and further in view of Yang and further in view of Chen, as applied to above claims.
Oliveira, Guim Berna and Chen were cited in the last office action.

As per claim 13, Oliveira teaches a system ([0166] information processing system) comprising: 
a processing system that includes one or more processors([0166] processor); and 
a memory configured to store program code for execution by the processing system ([0166] software program stored in memory and executed by a processor of a processing device), the program code being configured to manage placement (), the program code being configured to manage placement (fig 3 application requests 340 resource allocation 345 resource allocation/provisioning function [0044] process application requests and performs resource allocation function [0082] make decision regarding requests fig 9 requests 910 CRPAM 920 Cloud resources 930 edge resources 940 [0084] resource allocation and provisioning decision 1080 [0023] distributing workload) and data workloads distributed among cloud and edge computing devices ([0082] requests, CRPAM, make decisions regarding the two requests, decide to allocate, edge nodes, cloud resources, process the request [0023] distributing workload [0039] allocation decision, valid for the duration of decision window, decision reviewed when decision window ends i.e. new decision involves new placement of workload including migration),  wherein the program code comprises: 
a streaming workload placement manager comprising computer-executable logic configured to (fig 9 centralize3d resource provisioning and allocation manager CRPAM 920): 
receive a query pertaining to at least one data (fig 9 request 910 CRPAM 920 [0024] data requested by different applications [0026] moving data into and outside the cloud [0052] request designed for a given data type [0082] request for data type); 
determine a workload comprising query logic to implement the query (([0053] processing load required for handling request for type t); 
create a workload placement plan based on an analysis of the workload and workload placement criteria ([0082] CRPAM, decides, allocate, VN1 to process requests 910-1 in one edge node 940-1, request 910-2, either cloud/edge due to lower freshness requirement [0084] generating resource allocation and provisioning decision 1080 [0056] planning, next windows allocation/provisioning), wherein the workload placement plan comprises computer- executable logic; AMENDMENT AND REPLY UNDER 37 CFR § 1.111Page 8 Serial No. 16/426,993Attorney Docket No.: 406531-US-NP Filing Date: May 30, 2019 
ONLY PROCESSING execute the workload placement plan to create a deployed workload that provides data processing of the at least one data based on the query logic ([0082] CRPAM, decides, allocate, VN1 to process requests 910-1 in one edge node 940-1, request 910-2, either cloud/edge,  first requests, allocate VN1 edge node, second request, forward, cloud resources VN2 cloud resources [0085] resource allocation and provisioning module, implements the resource allocation and provisioning decision 1080, updates the current state of the resources [0056] planning, next windows allocation/provisioning  [0024] data requested by different applications [0026] moving data into and outside the cloud [0052] request designed for a given data type [0082] request for data type); and 
a streaming workload manager comprising computer-executable logic configured to (fig 9 CRPAM 920 [0056] planning, next windows allocation/ provisioning): 
monitor the deployed workload by analyzing workload performance statistics and workload migration criteria to migrate at least a portion of the deployed workload ([0026] performance of cloud based analytics [0031] meet quality of service requirements i.e. analyzing performance statistics fig 11A parameters, resource allocation [0039] decision window, allocation/provisioning, valid, decision, reviewed, decision window ends [0092] service provided, periodically, each decision window, requests, allocation/provisioning, acceptable response times/ data freshness and spending the least amount of energy fig 11A parameters, resource allocation [0035] delay sensitive application, offloading, some of the computation to the edge tier, network overhead, response time, energy), wherein the criteria comprises one or more of: 
edge and cloud communication quality ([0138] distributing workload, edge-cloud framework [0042] pings, among, ECNs, ping size/latency, bits per seconds ); 
edge load or capacity (([0138] distributing workload, edge-cloud framework [0043] CN cloud node, higher capacity, every parameter compared to edge node EN); or 
cloud load or capacity (([0138] distributing workload, edge-cloud framework [0043] CN cloud node, higher capacity, every parameter compared to edge node EN).

Oliveira doesn’t specifically teach migration of data stream with once only streaming data processing before and after migration of the data streaming workloads, stream data processing, and workload migration criteria to determine whether to migrate at least a portion of the deployed workload from edge to cloud, from edge to edge and cloud, wherein the workload migration criteria comprises one or more of: communication quality between edge and cloud; edge load or capacity; or cloud load or capacity.

Guim Bernat, however, teaches data stream ([0157] multimedia objects [0107] SLA, KPI, data, transferred, latency), monitoring the deployed workload by analyzing workload performance statistics ([0045] tracking, resource allocation, migration data, type of service/resource, resource usage, track resource usage/service deployments, analysis [0047] metadata, SLA/QoS, tracked [0049] track edge computing resources) and workload migration criteria to determine whether to migrate at least a portion of the deployed workload ([0028] migration, services, edge computing nodes, maintain QoS level for resource usage [0038] number of considerations, relevant to resources and service usage, migration [0049] detect migration condition, migrate usage to another edge computing location [0050] identify conditions in which the services will require migration to other computing locations [0082] track QoS platform configuration [0085] selection of service to migrate or not migrate, QoS migration algorithm [0086] performance, KPI [0107] SLA, LPI, data, best transferred/processes /stored), wherein the workload migration criteria comprises one or more of: 
edge and cloud communication quality ([0028] automatic migration, maintain QoS levels for resource usage [0038] migration process, bandwidth, latency requirements [0082] automatic QoS migration [0083] configuration information, cache capacity, memory bandwidth, network QoS, source/target platform [0038] bandwidth, latency requirement); 
edge load or capacity ([0028] automatic migration, maintain QoS levels for resource usage [0038] edge computing node, capabilities [0044] processing/ memory capabilities, bandwidth [0097] usage, reserve the resources, second edge computing apparatus); or 
cloud load or capacity.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Oliveira with the teachings of Guim Bernat of transferring and storing data at a given SLA, tracking the QoS platform configurations to select service to migrate based on service/resource usage, QoS levels, network QoS between source and target platform, edge computing node capabilities including processing/memory capability, bandwidth, resource usage to improve efficiency and allow data stream, monitoring the deployed workload by analyzing workload performance statistics and workload migration criteria to determine whether to migrate at least a portion of the deployed workload, wherein the workload migration criteria comprises one or more of edge and cloud communication quality, edge load or capacity to the method of Oliveira as in the instant invention. The combination of cited analogous prior art ( Oliveira [0001] [0003] Guim Bernat [0001] ) would have been obvious because applying known method of transferring data, tracking platform configuration, determining whether to migrate service/data based on the resource/service usage, network QoS and edge computing node capability to reserve resources as taught by Guim Berant to the known method of workload distribution and placement among cloud and edge nodes as taught by Oliveira to yield predictable result of data stream, workload migration criteria to determine whether to migrate at least a portion of the deployed workload, wherein the workload migration criteria comprises one or more of: edge and cloud communication quality; edge load or capacity; or cloud load or capacity with reasonable expectation of success and with improved efficiency (Oliveira [0003] Guim Bernat [0004]).
Oliveira and Guim Bernat, in combination, do not specifically teach migration of data stream with once only streaming data processing before and after migration of the data streaming workloads and to determine whether to migrate at least a portion of the deployed workload from edge to cloud, from edge to edge and cloud.

Yang, however, teaches to determine whether to migrate at least a portion of the deployed workload from edge to cloud, from edge to edge and cloud ([0059] edge resources, offload, data, cloud 130, edge processing, certain data at the network edge e.g. using edge resources 110, certain data may still be sent to the cloud, edge processing, complement cloud based processing [0060] collective use of both edge and cloud resources, fog computing [0049]).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous prior art (Oliveira [0001] [0003] Guim Bernat [0001] Yang [0049]) Oliveira and Guim Bernat with the teachings of Yang of process certain amount of data on the edge resources and ceratin amount of data on the cloud resources to improve efficiency (Oliveira [0003] Guim Bernat [0004] Yang [0049]) and allow to determine whether to migrate at least a portion of the deployed workload from edge to edge or edge to edge and cloud to the method of Oliveira and Guim Bernat as in the instant invention.
Oliveira, Guim Bernat and Yang, in combination, do not specifically teach migration of data stream with once only streaming data processing before and after migration of the data streaming workloads.

Chen, however, teaches migration of data stream with once only streaming data processing before and after migration of the data streaming workloads ([0005] stream processing, once and only once processing [0006] If an up-stream node is unavailable e.g. failures, etc., the anchor supplied by the down-stream node after the restart can tell the down-stream node precisely which events the down-stream node has not yet processed i.e. equivalent to stopping and resuming stream processing at different location).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of Oliveira, Guim Bernat and Yang with the teachings of Chen of data stream processing guaranteeing once and once processing before and after failure and recovery to improve efficiency and allow data streaming workloads and once-only streaming data processing before and after immigration to the method of Oliveira, Guim Bernat and yang as in the instant invention.

As per claim 14, Oliveira teaches  creating a workload plan ([0082] CRPAM, decides, allocate, VN1 to process requests 910-1 in one edge node 940-1, request 910-2, either cloud/edge due to lower freshness requirement [0084] generating resource allocation and provisioning decision 1080 [0056] planning, next windows allocation/provisioning), wherein the workload migration plan comprises computer-executable logic and wherein creating the workload plan comprises selecting at least a portion of the deployed workload ([0082] CRPAM, decides, allocate, VN1 to process requests 910-1 in one edge node 940-1, request 910-2, either cloud/edge due to lower freshness requirement [0084] generating resource allocation and provisioning decision 1080 [0056] planning, next windows allocation/provisioning); and 
executing the workload migration plan ([0085] resource allocation and provisioning module, implements the resource allocation and provisioning decision 1080), wherein executing the workload migration plan comprises creating a migrated workload that continues providing the streaming data processing of the at least one data stream.  
Guim Bernat teaches remaining claim elements of workload migration ([0028] automatic migration of services, edge computing nodes), wherein executing the workload migration plan comprises creating a migrated workload that continues providing the streaming data processing of the at least one data stream after migration ([0050] condition, service, require migration, resource needed to continue services at a particular service level).  
Yang teaches remaining claim elements of migration of the workload from edge to cloud, from edge to edge and cloud ([0059] edge resources, offload, data, cloud 130, edge processing, certain data at the network edge e.g. using edge resources 110, certain data may still be sent to the cloud, edge processing, complement cloud based processing [0060] collective use of both edge and cloud resources, fog computing [0049]).
 

As per claim 15, Chen teaches processing the at least one data stream with pull-based, once-only processing using anchors that describe points in the at least one data stream ([0004] stream processing, data stream, anchors, anchor describes a point in the output stream of the node [0005] stream processing, pull-based, guarantees once and only once processing).

Claim 16 recites limitations similar to those of claim 9. Therefore, it is rejected for the same rationales.

Claim 17 recites limitations similar to those of claim 10. Therefore, it is rejected for the same rationales.

Claim 18 recites a computer-readable storage medium having program instructions recorded thereon that, when executed by a processing circuit, perform a method comprising limitations similar to those of claims 13, 14 and 15. Therefore, it is rejected for the same rational.

Claim 19 recites limitations similar to those of claim 6. Therefore, it is rejected for the same rationales.
Claim 20 recites limitations similar to those of claim 9. Therefore, it is rejected for the same rationales.
Claim 21 recites limitations similar to those of claim 15. Therefore, it is rejected for the same rationales.


Response to Arguments

The previous 35 USC §112(f) interpretations have been maintained.
The previous 35 USC §112(b) have been withdrawn. 
Applicant's arguments filed on 03/30/2022 have been fully considered but they are moot in view of new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bruderek et al. (US 2020/0012517 A1) Computer System Infrastructure And Method Of Hosting An Application Software
Hobbs et al. (US 2013/0223238 A1) Communications System For Determining Whether A Communications Service Route Is Operating Pursuant To A Service Level Agreement
Mukundan et al. (US 2015/0016249 A1) Edge-gateway Multipath Method And System
Smith et al (US 2019/0042315 A1) Secure Edge-cloud Function As A Service



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195